Citation Nr: 1118563	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a strained left knee.

2. Entitlement to an initial disability rating in excess of 10 percent for a lumbar and thoracic strain.

3. Entitlement to an initial compensable disability rating for costochondritis of the left sternal border.

4. Entitlement to service connection for pes planus.

5. Entitlement to service connection for bilateral hallux valgus.

6. Entitlement to service connection for asthma.




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The record reflects active duty service from April 2000 to December 2000, and periods of active duty for training and inactive duty for training with the U.S. Army Reserve from March 2001 to November 2007.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Appellant testified at an RO hearing in June 2007; a transcript is of record.

In a February 2009 remand, the Board directed the RO through the Appeals Management Center (AMC) to investigate when the Appellant served on active and inactive duty for training subsequent to being released from active duty status in December 2000.  Records of such service have been obtained and examined and are addressed below. 

FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a left knee disability causes limitation of flexion to 60 degrees or more; limitation of extension to 5 degrees or more; or that it is accompanied by anklyosis or recurrent subluxation or lateral instability.

2. The preponderance of the evidence is against a finding that a lumbar and thoracic strain limits forward flexion between 30 and 60 degrees or combined range of motion of the thoracolumbar spine to 120 degrees, or causes muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

3. The preponderance of the evidence is against a finding that costochondritis of the left sternal border is moderate or severe. 

4. The preponderance of the evidence is against a finding that preexisting pes planus worsened during active service.

5. The preponderance of the evidence is against a finding that hallux valgus is etiologically related to military service.

6. The preponderance of the evidence is against a finding that asthma began or was aggravated during a period of active duty or active duty for training.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a strained left knee are not met. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5256 to 5261 (2010). 

2. The criteria for an initial disability rating in excess of 10 percent for a lumbar and thoracic strain are not met. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2010).

3. The criteria for an initial compensable disability rating for costochondritis of the left sternal border are not met. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.73, Diagnostic Code 5321 (2010).

4. Pes planus was not incurred or aggravated in military service. 38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 3.304, 3.306 (2010). 

5. Hallux valgus was not incurred or aggravated in military service. 38 U.S.C.A. §§ 101, 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 3.304, 3.306 (2010).

6. Asthma was not incurred or aggravated in active duty military service. 38 U.S.C.A. §§ 101, 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Appellant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The claims for entitlement to increased initial disability ratings for a left knee disability, a back disability, and costochondritis of the left sternal border are based on receipt of a notice of disagreement, following the initial granting of service connection. VA has no duty to provide further notice upon receipt of a notice of disagreement. 38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 490 (stating that "once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated"). 

For the claims of entitlement to service connection for pes planus, hallux valgus, and asthma, VA has complied with its duty to notify the Appellant. In March 2005, following receipt of her March 2005 claim, VA sent the Appellant a notice letter indicating what evidence she could submit to substantiate her claim, what evidence VA was responsible for obtaining, and what the evidence must show. A March 2006 letter included information about how VA determines a disability rating and effective date. In April and May 2009, VA sent the Appellant notice requesting additional information for use in verifying the Appellant's periods of reserve service. VA continuously notified the Appellant as it requested verification of reserve service from various record-keeping agencies, as detailed below. A July 2007 notice letter informed the Appellant as to the status of her claim and indicated additional evidence she could submit to substantiate the claim. 

VA has also complied with its duty to assist the Appellant in gathering evidence to substantiate her claims. All service medical records and authorized and available private medical records are associated with the claims folder. The Appellant was afforded a VA compensation and pension examination, for entitlement to increased initial ratings for a left knee strain, a lumbar and thoracic strain, and costochondritis of the left sternal border, in August 2009. The examination report is adequate for rating purposes because it includes all information mentioned in the rating criteria and medical rationales for any opinions given. The Appellant was afforded VA knee and spine examinations in October 2007, a VA joint examination in February 2005, and a VA examination of the feet and nerves in July 2005. 

The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). An appellant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for an appellant to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2010). Under the law, active service includes (1) active duty, (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2010). Service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed above) only for injuries, and not diseases, sustained on inactive duty for training. Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010). Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty). 38 U.S.C.A. § 101(23)(West 2002); 38 C.F.R. § 3.6(d) (2010). Annual training is an example of active duty for training, while weekend drills are inactive duty. 

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist Veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of active or inactive duty for training. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to a period of [active duty for training], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"). 

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (2010). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a veteran's death, when the veteran's widow claimed the veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Pes Planus

The Appellant contends that pes planus did not exist before military service and was incurred during active duty. However, moderate, asymptomatic pes planus was noted on a March 2000 examination just prior to the Appellant's entrance into active duty military service. The preponderance of the evidence is against a finding that preexisting pes planus was aggravated during military service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. In VAOGCPREC 3-2003, VA's General Counsel determined that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089, 1094 (Fed. Cir. 2004) (determining that Congress intended that VA convert aggravation claims into service-connection claims when VA fails to overcome the presumption of soundness); Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (determining that a VA examiner's equivocal opinion that a disability may have increased in service when the record contained opposing evidence was not "clear and convincing evidence" of aggravation). 

The medical evidence of record does not indicate that preexisting pes planus worsened during active military service or manifested in subsequent periods of active duty for training or inactive duty for training. To the contrary, a June 2003 military examination record indicates that the Appellant reported she had no foot trouble.  

Given that asymptomatic pes planus was noted upon entry onto active service; there is no evidence of a pes planus complaint during active service; and that the Appellant specifically denied then having, or ever having had foot trouble in June 2003, she is plainly untruthful in her account.  These medical records are highly probative both as to the Appellant's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Appellant's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

A July 2005 VA examination report did not include review of the claims file. At this examination, the Appellant informed the examiner, contrary to the March 2000 entrance examination, that her feet were not flat when she entered service and that flat feet developed with physical training and running. The Appellant reported occasional pain due to pes planus, though none was observed upon examination. 

No further lay or medical evidence regarding pes planus is associated with the claims folder.

While the Appellant, as a layperson, would be competent to report that she did not have flat feet prior to military service, her statement is not credible as it is in direct conflict with a medical diagnosis made during a March 2000 entrance examination. This further detracts from the credibility of the Appellant's subsequent assertions regarding the history and nature of the condition. Because the Appellant's statements are not credible, they are of no probative value in adjudicating this claim. 

The July 2005 VA examiner's statements are not of probative value with regard to etiology because they include repetition and acceptance of an inaccurate history with regard to pes planus. Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

Because there is no medical evidence of record to support the Appellant's incredible assertions, the preponderance of the evidence is against the claim. Therefore, it must be denied. See Alemany, 9 Vet. App. at 519.

Hallux Valgus

Service medical records contain no reference to hallux valgus. The Appellant did not file a claim for hallux valgus. Hallux valgus was first diagnosed in a July 2005 VA examination, at which time no etiology was stated. The RO referred a claim for hallux valgus based on this diagnosis and notified the appellant as to what evidence she could submit to substantiate the claim. The Appellant has submitted no subsequent lay or medical evidence in support of this claim. Accordingly, the preponderance of the evidence is against the claim, and it is denied. See Alemany, 9 Vet. App. at 519. 

Asthma

The Appellant has asserted to having developed asthma during her period of active military duty from April to December 2000 has also alluded to having developed the disease during periods of active duty for training.  

As to her period of active service from April to December 2000, the Appellant alleged during the June 2007 RO hearing that she was provided "inhalers" during service.  However, her service treatment records including her then-contemporaneous reports from that period of service belie this contention - she was not prescribed inhalers, and there is no evidence that she had asthma symptoms until several years after active military service.

Service connection is available for injuries and/or diseases incurred during active duty or active duty for training but generally only for injuries, and not diseases, sustained on inactive duty for training. Brooks v. Brown, 5 Vet. App. 484 (1994). Asthma is a disease and not an injury; therefore entitlement to service connection may only be granted if the disease was incurred during active duty or active duty for training. To the extent that she argues that service connection for asthma should be granted on the basis of her active duty for training, the Board observes that she is not a "Veteran" for this period of service.  As noted the law provides that:

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease [was] incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.

38 U.S.C.A. § 1131 (Emphasis added).

The foregoing is significant because the Appellant is not entitled to the presumption of soundness upon entering a period of active duty for training. Paulson v. Brown, 7 Vet. App. 466 (1995). 

While the record shows that the Appellant was assigned to limited duties during a period of inactive duty for training in July 2003, there is no competent evidence indicating that the disease was incurred during a period of active duty.  No other military treatment or in-service diagnosis of asthma during active duty or active duty for training is of record. Private treatment records from 2002 to 2003, 2005, and 2006 show treatment for asthma with no etiology noted.

The first record of asthma is from an August 2002 private treatment record on which only the word "asthma" is noted. No etiology or history of the condition is included. A May 2002 letter from a private physician indicates that chest pain had been diagnosed as costochondritis. The letter does not mention asthma. 

The appellant submitted an undated statement, in which she reported her own medical history for the year 2000; the history does not include asthma.

In March 2002, private treatment records indicate that the appellant was diagnosed with costochondritis and bronchitis. The appellant received a private May 2002 echocardiogram for chest pain, which was noted to be unremarkable. 

The appellant submitted a March 2003 statement describing chest pain but not mentioning asthma. A December 2003 private treatment record for abdominal pain indicates that the appellant was currently taking Advair. The appellant reported a history of asthma. Chest pains were noted on a July 2005 VA neurological examination, though no asthma was noted.

A November 2005 VA treatment record indicates a reported history of asthma for five years, though the Board notes that the first medical record documenting asthma is from 2002. Stable asthma was noted in the November 2005 record.

A May 2006 letter from a private physician to the Appellant indicates that a recent pulmonary function test was consistent with asthma, though further testing was required to confirm a diagnosis. At a May 2006 examination with a different private physician, the Appellant reported a history of asthma, dating back to when she was a younger adult and had experienced some wheezing with exercise. She reported that a military doctor prescribed her Advair, but that "then it was stopped." The private physician indicated that he prescribed an inhaler based on this reported history. Reactive airway changes were diagnosed. 

While the Appellant is competent, as a layperson, to report chest pain and shortness of breath, she is not competent to diagnose these symptoms as asthma nor differentiate them from service-connected costochondritis. Moreover, she is not credible in her essential account of having been prescribed inhalers for treatment during active duty to treat asthma.  Accordingly, the preponderance of the evidence is against the claim, and it must be denied. See Alemany, 9 Vet. App. at 519.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Consideration must also be given to a longitudinal picture of the Appellant's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). The Board finds that staged ratings are not appropriate for these claims.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly). 38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan, 451 F.3d at 1331. The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 303 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1372; see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 498; see Madden, 125 F.3d at 1447 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Left Knee Disability

The Appellant is claiming entitlement to an initial rating in excess of 10 percent for pain in her knee. As an initial matter, the Board observes that the Appellant is currently assigned a 10-percent rating under Diagnostic Code 5019 for bursitis, which is rated based on limitation of motion of affected parts. Under the applicable law, the Board finds that an initial rating greater than 10 percent is not warranted.

Separate disability ratings may be assigned for different symptoms, regardless of whether they are from the same or different causes. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004). VA's Office of General Counsel has determined that a claimant may receive separate disability ratings for limitation of motion, under Code 5260, and for instability of the knee, under Code 5257, respectively, since these Codes pertain to different symptoms. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998). VA's Office of General Counsel has also held that when a knee disability is already rated under Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis and limitation of motion severe enough to warrant a zero-percent rating under Codes 5260 or 5261, a separate rating is available under Codes 5003 or 5010. VAOPGCPREC 23- 97; VAOPGCPREC 9-98. The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).

Normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2010). Flexion limited to 60 degrees is assigned a zero-percent evaluation; flexion limited to 45 degrees is assigned a 10-percent evaluation; flexion limited to 30 degrees is assigned a 20-percent evaluation; and flexion limited to 15 degrees is assigned a 30-percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Extension limited to 5 degrees warrants a zero-percent disability rating; extension limited to 10 degrees warrants a 10-percent evaluation; extension limited to 15 degrees warrants a 20-percent evaluation; extension limited to 20 degrees warrants a 30-percent evaluation; extension limited to 30 degrees warrants a 40-percent evaluation; and extension limited to 45 degrees warrants a 50-percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 applies to evaluation of "other" knee impairment, such as recurrent subluxation or lateral instability. Under this diagnostic code, a 10-percent disability rating is warranted for slight disability, a 20-percent rating is warranted for moderate disability, and a maximum 30-percent evaluation is warranted for severe disability.

In a February 2005 VA examination of the joints, the Appellant reported pain with any weight bearing, strenuous activity, and long walking. No dislocation or recurrent subluxation was found. No inflammatory arthritis was identified. The Appellant reported she was not working due to her disability. The Appellant was not wearing a knee brace, though she reported using one in the past. 
Clinical findings did not support the Veteran's assertions of the severity of her disorder.  Flexion to 110 degrees and extension to zero degrees was noted. The examiner found pain with motion but not fatigue, weakness, or lack of endurance, and noted that repetitive motion did not cause any additional limitation of motion. The examiner wrote that he could not state, without resorting to speculation, the range of motion during a flare-up of symptoms. Edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, and guarding of movement were not found. The examiner noted that the Appellant walked with a limp. No anklyosis was found. Strained left knee was diagnosed.

November 2005 VA treatment records indicate chronic left knee pain with intermittent swelling. The Appellant reported that sometimes her knee cap moved and was warm. She reported that knee pain limited her activity. Effusion, warmth, deformity, and tenderness were not found upon examination. 

A November 2005 form from a private physician, indicating functional limitations, shows a stable, chronic knee condition, which was expected to improve some with treatment.

At a June 2007 RO hearing, the Appellant reported trouble climbing stairs, constant pain in the left knee, problems driving long distances, fluid buildup in the left knee, that she wears a brace all the time, problems walking, and that she was prescribed prescription pain medications for her knee. The Appellant asserted that her ranges of motion were not adequately measured at the February 2005 VA examination. 

However, in a further October 2007 VA examination, clinical findings similar to the earlier examination were noted.  Normal muscle tone of the leg was noted in an October 2007 VA examination for the spine. An October 2007 VA joint examination report indicates that the claims file was reviewed. The condition was noted to be stable and controlled with ibuprofen. The Appellant reported that the knee gave way, was stiff, and caused pain. The Appellant reported instability on stairs. 

However, no dislocation, subluxation, locking, or effusion was found. The examiner noted that the condition affected joint function during flares. The Appellant reported a "couple" of flares per week, lasting hours, which she described as severe. She reported she was a student and not currently employed. No inflammatory arthritis was found. However, flexion to 115 degrees, with pain beginning at 110 degrees, and with no additional limitation due to repetitive motion, was recorded. Normal extension to zero degrees was found. No bone loss or anklyosis was found. Left knee patellofemoral syndrome was diagnosed. 


An August 2009 VA joint examination report indicates review of the claims folder. The Appellant reported she was finishing school at this time, but that she was unable to "complete the requirements" for a job that she held for one month, which required bending and stooping. The Appellant reported giving way, pain, stiffness, and intermittent swelling of the knee. She reported that she used a knee brace. No inflammatory arthritis was found. 

Again, the Appellant's subjective contentions regarding the severity of her disorder were not supported by clinical findings.  While upon examination, mild tenderness and crepitation were present, there was no deformity, Osgood-Schlatter, masses, clicks or snaps, grinding, instability, patellar or meniscus abnormality, or other abnormalities. Flexion to 115 degrees and extension to zero degrees was noted. Pain after repetitive motion with no additional limitation on range of motion was found. No anklyosis was noted. 

The Appellant's ranges of motion were consistently recorded at noncompensable levels. Anklyosis, subluxation, and dislocation were not present. The Appellant reported giving way and instability on stairs. However, no objective evidence of lateral instability was found upon examination. Instability must be of a "moderate" level for the assignment of a 20-percent disability rating. The Appellant, as a layperson, is competent to report that she feels unstable on stairs, but she is not competent to diagnose moderate lateral instability of a joint, which is identified by medical examination. Multiple VA examiners noted no medical evidence of instability upon examination. The Board finds no reason to doubt the competency and credibility of these examiners and gives significant probative value to their consistent medical findings. The currently assigned 10-percent disability rating encompasses reported symptoms of giving way and effects on functional use. 

A 20-percent disability rating under Diagnostic Codes 5260 and 5261 is assigned for limitation of flexion to 30 degrees or limitation of extension to 15 degrees. Extension was consistently noted at zero degrees. The lowest recorded flexion was to 110 degrees. A 20-percent disability rating is also available for dislocated cartilage with additional symptoms, none of which are noted in the record. 

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Board finds no extraschedular rating is warranted. The Appellant's fundamental report of the severity of her knee disorder (indeed, as well as the bulk of her contentions regarding the incurrence of disorders outlined above) is deemed not credible given the clinical findings and other evidence.  

The preponderance of the evidence is against a finding that an initial disability rating in excess of 10 percent is warranted. See Alemany, 9 Vet. App. at 519.

Back Disability

The Appellant is claiming entitlement to an initial rating in excess of 10 percent for lumbar and thoracic strain. As an initial matter, the Board observes that the Appellant is currently assigned a 10-percent rating under Diagnostic Code 5237 for lumbosacral strain. Under the applicable law, the Board finds that an initial rating greater than 10 percent is not warranted.

A 100-percent evaluation is assigned when there is unfavorable anklyosis of the entire spine. A 50-percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine. A 40-percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine. A 20-percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10-percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

A 40-percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine. A 30-percent rating is assigned when forward flexion of the cervical spine is to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine. A 20-percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10-percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 45 degrees, bilateral rotation is zero to 30 degrees, and lateral flexion to either side is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, bilateral rotation is zero to 80 degrees, and lateral flexion to either side is zero to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate V (2010). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2) (2010). Each range of motion measurement is rounded to the nearest five degrees. Id. at Note (4) (2010). The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the normal combined range of motion of the cervical spine is 340 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2010).

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table) (2010).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10-percent rating is awarded for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20-percent rating is awarded for disability with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40-percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. A maximum 60-percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a (2010). The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. See Butts v. Brown, 5 Vet. App. 532 (1993).

A July 2005 VA spine examination report indicates that the Appellant reported back pain with some radiation into her upper extremity, flare-ups with strenuous activity, and no bowel or bladder problems. Forward flexion to 80 degrees, extension to 10 degrees, and lateral flexion to 20 and 25 degrees was noted. Bilateral rotation to "45 degrees out of 45 degrees" was recorded. The Board notes that normal rotation for the thoracolumbar spine is 30 degrees; normal rotation for the cervical spine is 45 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2). The examiner noted that the Appellant experienced pain with all movements and stopped when pain started. Repetitive motion was not found to affect limitation of motion. No additional manifestations were noted. 

A November 2005 form from a private physician, indicating functional limitations, shows a stable, chronic back condition, which was expected to improve some with treatment.

November 2005 VA treatment records indicate that the Appellant reported chronic low back pain with no urinary complaints. Some tenderness was found on examination. 

At a June 2007 RO hearing, the Appellant reported pain, with worse pain in the lower back than the upper back. She also reported muscle spasms. She reported that the back, in conjunction with other disabilities, causes functional problems.
An October 2007 VA spine examination report indicates that the Appellant reported lower back pain with radiation to the left leg, with flares four to five times a month, lasting hours. The Appellant reported no incapacitating episodes in the past 12 months. No neurological disorders were found. No muscle abnormalities were identified. Minimal thoracic scoliosis was found, but there is no indication this is due to muscle spasm or guarding. No anklyosis was identified. Flexion of the thoracolumbar spine to 65 degrees and extension to 30 degrees with no additional limitations were noted. Lateral flexion of the thoracolumbar spine to 30 degrees on both sides, with no additional limitations, was noted. Lateral rotation to 35 degrees on both sides, with no additional limitations, was noted. Thoracolumbar strain was diagnosed. The combined range of motion of the thoracolumbar spine at this examination was 225 degrees, out of 240 degrees.

An August 2009 VA spine examination report indicates that the claims file was reviewed. The Appellant reported numbness of the left knee and foot. No incapacitating episodes or additional neurological symptoms were noted. The Appellant reported two flares per week, lasting a few days. Upon examination, a normal spine and gait was found, with no anklyosis. No spasm, atrophy, guarding or weakness was found. Tenderness was identified. Flexion to 75 degrees, extension to 25 degrees, right and left flexion and rotation to 30 degrees, and objective evidence of pain on motion were found. However, the examiner noted this caused no additional limitation of motion. X-rays were negative. Thoracolumbar strain was diagnosed. The examiner wrote, "The small area of sensory loss on her toes is of unknown cause. There is no indication of [degenerative disc disease] on her X-ray." The combined range of motion for the thoracolumbar spine on this date was 220 degrees, out of 240 degrees.

The Board finds no reason to doubt the competency and credibility of the medical evidence collected at October 2007 and August 2009 VA examinations and considers it of significant weight in determining the Appellant's level of disability. 

A 20-percent disability rating is warranted for flexion between 30 and 60 degrees or a combined range of motion limited to 120 degrees. The probative medical evidence of record shows that the Appellant's ranges of motions were consistently recorded well above these levels. No incapacitating episodes were reported, so a rating under the Formula for Rating Intervertebral Disc Syndrome is not appropriate. Although the Appellant reported muscle spasm at a June 2007 RO hearing, she did not report this symptom nor was any muscle injury identified at multiple VA examinations. As such, the credibility of the Appellant's statements is in question. There is no medical evidence to suggest or confirm a separate evaluation for muscle spasm is warranted; therefore, the Board does not assign one. 

The Appellant also reported numbness of various extremities, which she claimed was associated with her back disability. While the Appellant, as a layperson, is competent to report symptoms of numbness, she is not competent to relate them to a service-connected back disability. An August 2009 VA examiner noted that numbness of the toes was of unknown origin. No other sensory loss was found upon examination. Without medical evidence to link sensory loss to a service-connected back disability, the Board does not assign a separate rating for it. 

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Board finds no extraschedular rating is warranted. The Appellant reported no hospitalizations due to her back disability, and to the extent that the Appellant has alleged that she has lost work due to her back disorder, the Board finds that the regular schedular standards are adequate, which consider the impact of disability on civilian occupations in providing an accurate disability rating. See 38 C.F.R. § 4.1. 
 
The preponderance of the evidence is against a finding that an initial disability rating in excess of 10 percent for lumbar and thoracic strain is warranted.
 
Costochondritis of the Left Sternal Border

The Appellant is claiming entitlement to an initial rating in excess of 10 percent for costochondritis of the left sternal border. As an initial matter, the Board observes that the Appellant is currently assigned a zero-percent disability rating under Diagnostic Code 5321 for muscle injury. Under the applicable law, the Board finds that an initial compensable rating is not warranted.

Diagnostic Code 5321 provides that a slight disability of the thoracic muscle group warrants a zero-percent disability rating, a moderate disability warrants a 10-percent disability rating, and a severe or moderately severe disability warrants a 20-percent disability rating. 38 C.F.R. § 4.73.

The record reflects that the Appellant consistently reported chest pain, which was exacerbated by exercise. November 2005 VA treatment records include an examiner's note that "costochondritis is a minor condition." 

At a June 2007 RO hearing, the Appellant reported sharp pains from lifting objects over her head. She also reported treatment with inhalers, but the medical evidence of record suggests this treatment was for asthma, not a muscle injury. 

At an August 2009 VA examination, a chest X-ray was normal. Costochondritis was reported, but examination revealed only normal findings on that day. 

The Appellant has not asserted that her condition is moderate or severe. There is medical evidence of record indicating a "minor" condition, which the Board finds to be synonymous with "mild." This opinion is consistent with the other medical evidence of record, which the Board finds both competent and credible. Because there is no lay or medical evidence of record suggesting a moderate or severe disability due to costochondritis of the left sternal border, the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent is warranted.


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for hallux valgus is denied.

Entitlement to service connection for asthma is denied.

Entitlement to an initial disability rating, for a left knee strain, in excess of 10 percent, is denied.

Entitlement to an initial disability rating, for lumbar and thoracic strain, in excess of 10 percent, is denied.

Entitlement to an initial disability rating, for costochondritis of the left sternal border, in excess of 10 percent, is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


